NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CCP HARBOUR ISLAND, LLC,                 )
                                         )
             Appellant,                  )
                                         )
v.                                       )            Case No. 2D18-2115
                                         )
CITY OF TAMPA; CPPM THP LLC and          )
AMP/CPL-THP PROPERTY, LLC; and           )
MANOR AT HARBOUR ISLAND, LLC,            )
                                         )
             Appellees.                  )
                                         )

Opinion filed June 19, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

John A. Anthony and Andrew J. Ghekas
of Anthony & Partners, LLC, Tampa,
for Appellant.

Michael B. Colgan and Eliot B. Peace
of Bradley Arant Boult Cummings LLP,
Tampa, for Appellee, City of Tampa.

David B. Weinstein and Ryan T. Hopper
of Greenberg Traurig, P.A., Tampa
for Appellee, Manor At Harbour Island,
LLC.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.




                                  -2-